       Case 2:17-cv-02916-JAD-BNW Document 82
                                           76 Filed 01/06/21
                                                    12/30/20 Page 1 of 4



 1   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 2   MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
 3   Las Vegas, NV 89101
     Tel: (702) 362-8500
 4   Fax: (702) 362-8505
     Melanie@MelanieHillLaw.com
 5   Attorney for Plaintiff Pamela Dittmar
 6
 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA
10                                                   *****
11
     PAMELA DITTMAR,                                       Case No. 2:17-cv-02916-JAD-BNW
12
                    Plaintiff,                             STIPULATION TO EXTEND
13                                                         DEADLINE TO RESPOND TO
            v.                                             EMERGENCY MOTION FOR
14                                                         PROTECTIVE ORDER [ECF. No. 72]
     CITY OF NORTH LAS VEGAS, a municipal
15   corporation,
                                                           (Second Request)
16                  Defendant.
17
18          NOW COMES the Plaintiff, Pamela Dittmar, by and through her attorneys, Melanie A.
19   Hill and Melanie Hill Law PLLC, and Defendant City of North Las Vegas, by and
20   through its attorneys, R. Todd Creer and Kamer Zucker Abbott, who hereby stipulate that Plaintiff
21   may have an extension of time from the current deadline of December 30, 2020 at 11:59pm, within
22   which to respond to all of the Defendant’s Emergency Motion for Protective Order [ECF No. 72].
23   This Stipulation is made at the request of Plaintiff’s counsel for the reasons set forth herein and this
24   is the second request for an extension of the deadline to respond to the Emergency Motion.
25          In support of this Stipulation and Order, the parties state as follows:
26          1.      Plaintiff was served with the Emergency Motion for Protective Order [ECF No. 72]
27   on December 28, 2020 and the Court entered an Order that same day ordering Plaintiff respond to
28

                                                      –1–
     STIPULATION TO EXTEND DEADLINE TO RESPOND TO EMERGENCY MOTION FOR PROTECTIVE ORDER
       Case 2:17-cv-02916-JAD-BNW Document 82
                                           76 Filed 01/06/21
                                                    12/30/20 Page 2 of 4



 1   the Emergency Motion by 5:00pm on December 30, 2020. The court’s minute order stated that no

 2   reply is allowed and set a hearing on the Emergency Motion for Wednesday, January 6, 2021.

 3            2.    On December 30, 2020 Plaintiff requested, and the Court granted, Plaintiff’s request

 4   by stipulation and order for an extension from the court’s deadline of 5:00pm on December 30, 2020

 5   until 11:59pm on December 30, 2020 [ECF Nos. 74 and 75].

 6            3.    While Ms. Hill, counsel for Plaintiff Ms. Dtttmar, was attempting to prepare the

 7   physical stipulation pleading with the language that counsel for Defendant had approved for filing,

 8   she was unable to edit the word document because her Office 365 subscription expired and the

 9   product code she previously purchased for Office 2019, and was attempting to input into Microsoft,

10   was giving her an error code. The error code stated that it was previously redeemed even though

11   Ms. Hill had not yet used the product code. Ms. Hill tried logging into and inputting the product

12   code into both of her Microsoft accounts to no avail and wasted a significant amount of time she

13   needed to complete the response, declaration, and exhibits dealing with this technical issue.

14            4.    So as not to miss the deadline to file the stipulation before the 5:00pm deadline

15   because the standard of review changes to excusable neglect after the expiration of the deadline, Ms.

16   Hill finally just signed up for a free trial of Office 365, completed the stipulation pleading, and filed

17   it within minutes of the 5:00pm deadline. The Court granted the stipulation and entered an order

18   extending the deadline in less just over 30 minutes after it was filed, so Ms. Hill did not have time to

19   attempt to speak to Mr. Creer to see if he would agree to extend the deadline to the following day

20   due to the technical issue and file an amended stipulation before it was expeditiously granted by the

21   Court.

22            5.    Thereafter, Ms. Hill worked diligently to try to complete the response, her detailed

23   declaration, and exhibits of emails by the 11:59pm deadline, but even with her diligence will miss

24   the new deadline by a mere hours due to the drafting of the motion for extension and second

25   stipulation after Mr. Creer agreed to so stipulate and so that she can compile her detailed declaration

26   and exhibits lying out the procedural history of the depositions and Covid-19 cancellations in this

27   case with supporting emails.

28

                                                       –2–
     STIPULATION TO EXTEND DEADLINE TO RESPOND TO EMERGENCY MOTION FOR PROTECTIVE ORDER
       Case 2:17-cv-02916-JAD-BNW Document 82
                                           76 Filed 01/06/21
                                                    12/30/20 Page 3 of 4



 1           6.     When counsel realized that she may need a few more hours, she reached out to Mr.

 2   Creer by email at 8:54pm to request a stipulation until the following day informing him that she

 3   would likely need a few additional hours and requesting to extend her deadline until tomorrow,

 4   December 31, 2020. Ms. Hill did not expect a response because it was late into the evening and after

 5   business hours. However, Ms. Hill reached out for the agreement from Mr. Creer so that she could

 6   file her timely motion tonight and then file a stipulation the following day. This would allow Ms.

 7   Hill to withdraw the motion and file a stipulation for the Court’s signature to avoid the necessity of

 8   the court having to adjudicate the motion if it is unopposed.

 9           7.     As soon as Ms. Hill completed the drafting of her motion for an extension because

10   she did not expect Mr. Creer to respond tonight, prior to the expiration of the current deadline of

11   11:59pm on December 30, 2020, Ms. Creer responded to Ms. Hill that he would agree to the

12   additional extension at 10:39pm. Ms. Hill then converted the motion into this stipulation and

13   emailed it to Mr. Creer for his approval to e-sign and e-file.

14           8.     For good cause shown, as a result of this technical issue with Office 365 and inability

15   to attempt to file an amended stipulation before it was granted by the Court, the parties have

16   stipulated to extend Plaintiff’s deadline to file her response to the Emergency Motion one additional

17   day up to and including December 31, 2020. This additional extension will not delay the

18   adjudication of this discovery dispute because Defendant is not allowed to file a reply and the

19   hearing is not until next Wednesday, January 6, 2021.

20           9.     This stipulation and request are being brought in good faith and are not sought for any

21   improper purpose or other purpose of delay, but to allow counsel for the Plaintiff additional time

22   to respond to the Emergency Motion due to this technical issue up to and including December 31,

23   2020.

24
25
26   ///

27   ///

28   ///

                                                       –3–
     STIPULATION TO EXTEND DEADLINE TO RESPOND TO EMERGENCY MOTION FOR PROTECTIVE ORDER
       Case 2:17-cv-02916-JAD-BNW Document 82
                                           76 Filed 01/06/21
                                                    12/30/20 Page 4 of 4



 1          WHEREFORE, Plaintiff respectfully requests by this motion that the Court extend

 2   the deadline for Plaintiff to respond to Defendant’s Emergency Motion for Protective Order [ECF

 3   No. 72] up to and including December 31, 2020.

 4          DATED this 30th day of December, 2020.

 5
 6
              MELANIE HILL LAW PLLC                            KAMER ZUCKER ABBOTT
 7
     By:      /s/ Melanie A. Hill                     By:     /s/ R. Todd Creer
 8            Melanie A. Hill, Esq. (NV Bar No. 8796)         R. Todd Creer (NV Bar No. 10016)
              520 S. 7th Street, Suite A                      Kaitlin H. Paxton (NV Bar No. 13625)
 9            Las Vegas, Nevada 89101                         3000 West Charleston Blvd., Suite 3
              Telephone: (702) 362-8500                       Las Vegas, Nevada 89102
10            Facsimile: (702) 362-8505                       Telephone: (702) 259-8640
              Melanie@MelanieHillLaw.com                      Facsimile: (702) 259-8646
11            Attorneys for Plaintiff Pamela Dittmar          kpaxton@kzalaw.com
                                                              Attorneys for Defendant City of NLV
12
13
14
15                                                  IT IS SO ORDERED.
                                                ORDER
                                   IT IS SO ORDERED
16
                                                    ____________________________________
                                   DATED: 12:38 pm, BRENDA
                                                    January 06,WEKSLER
                                                                2021
17
                                                    UNITED STATES MAGISTRATE JUDGE
18
                                                       Dated: _____________________
19                                 BRENDA WEKSLER
                                   UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                   –4–
     STIPULATION TO EXTEND DEADLINE TO RESPOND TO EMERGENCY MOTION FOR PROTECTIVE ORDER
